Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-494
                       Lower Tribunal No. 18-36132
                          ________________


                    Judith Elaine Marsie-Hazen,
                                  Appellant,

                                     vs.

                        City of Miami Gardens,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Remer & Georges-Pierre, PLLC, and Peter M. Hoogerwoerd, for
appellant.

     Lydecker, LLP and Forrest L. Andrews, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.